DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 9, 13 & 17 are amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brant (“A new class of lithium ion conductor with tunable structures and compositions: Quaternary diamond-like thiogermanates”) in view of Kanno (US 2013/0040208 A1).
Regarding claims 17, Brant teaches a solid electrolyte comprising a lithium-containing transition metal sulfide represented by Li2CdGeS4 (Section 1. Introduction) but is silent as to a lithium-containing transition metal sulfide comprising an element M and represented by Li2-2a+bCd1+aMcGe1-d-S4 wherein M is selected from the group consisting of Al, Ga, In, Si, Sn and a combination thereof, 0 < a ≤ 0.25, 0 ≤ b ≤ 0.2, 0 < c ≤ 0.2, 0 ≤ d ≤ 0.2.					Kanno teaches a solid electrolyte comprising a lithium-containing transition metal sulfide containing an M1 element, an M2 element and an S element, wherein the M1 element is at least one of a monovalent or divalent element preferably including lithium; the M2 element is preferably a trivalent, tetravalent or pentavalent element, including at least one kind selected from the group consisting of P, Sb, Si, Ge, Sn, B, Al, Ga, In, Ti, Zr, V and Nb ([0064]-[0065]). In specific embodiments, the lithium-containing transition metal sulfide can be represented by Li4-xGe1-xPxS4 where 0<x<1 ([0067]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute at least a portion of the Ge atoms in the lithium-containing transition metal sulfide of Brant with an element M2 such as Si or In by an amount x, ranging from 0 to 1 and overlapping with the presently claimed range of 0 to 0.2, in order to form a sulfide solid electrolyte having a high Li-ion conductivity as taught by Kanno ([0067]). Moreover, it would have been obvious to use either Si or In instead of P since Kanno teaches Si and In being suitable as the M2 element.									Brant’s lithium-containing transition metal sulfide as modified by Kanno differs from the presently claimed chemical formula since a=0 in Brant’s composition whereas the presently claimed composition requires a to be greater than 0 and equal to or less than 0.25.  However, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")”. See MPEP 2144.05 I.
Regarding claim 18, Brant as modified by Kanoo teaches the solid electrolyte of claim 1. Brant further teaches wherein the lithium containing transition metal sulfide belongs to an orthorhombic system and has a thio-LISICON crystal structure, and the basic constituent unit of the thio-LISICON crystal structure comprises tetrahedral structural units of CdS4 and GeS4 (Fig. 1h; Section 3.13) but is silent as to a tetrahedral structural unit of LiS4. However, Brant teaches a substantially identical method of producing the lithium containing transition metal sulfide as explained further in the rejections of claims 5-6 above. Therefore, the lithium-containing transition metal sulfide of Brant would be expected to similarly comprise a tetrahedral structural unit of LiS4. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 21112.01 I.  
Regarding claim 20, Brant as modified by Kanno teaches the solid electrolyte of claim 1 but is silent as to the ionic conductivity of the lithium-containing transition metal sulfide being 10-6 S/cm to 10-4 S/cm. 									However, Brant as modified by Kanno teaches a solid electrolyte composition which is substantially identical to the presently claimed solid electrolyte as noted above. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01. Accordingly, the presently claimed property would be expected to be inherent in the solid electrolyte composition of Brant as modified by Kanno.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brant (“A new class of lithium ion conductor with tunable structures and compositions: Quaternary diamond-like thiogermanates”) and Kanno (US 2013/0040208 A1), as applied to claims 17-18 & 20 above, and further in view of Mochizuki (US 20180277901 A1).
Regarding claim 19, Brant as modified by Kanno teaches the solid electrolyte of claim 17 but is silent as to the solid electrolyte further comprising a binder and a lithium salt respectively selected from the groups listed in instant claim 19.						Mochizuki teaches a solid electrolyte for an electrochemical device, wherein the solid electrolyte comprises a sulfide-based inorganic electrolyte, a binder such as polyvinylidene fluoride, polyethylene oxide and a lithium salt such as LiPF6, LiClO4 ([0160]-[0161] & [0176]-[0180]).												It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to include a binder and a lithium salt in the solid electrolyte of Brant in order to increase conductivity, reduce interfacial resistance while maintaining good battery characteristics as taught by Mochizuki ([0164]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Brant and Kanno as presented in the above rejections, do not fairly teach or suggest the claimed composition of a lithium-containing transition metal sulfide as recited in instant claims 1, 9 & 13 and the method of producing a solid electrolyte with a composition as recited in instant claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of Brant and Kanno does not fairly teach or suggest the solid electrolyte of claim 17, the examiner respectfully disagrees.		Specifically, with regards to applicant’s arguments that the combination of Brant and Kanno is silent as to M being selected from the group consisting of In and Si, it is noted that Kanno describes the component M2, equated to the presently claimed element M, being preferably a trivalent, tetravalent or pentavalent element, including at least one kind selected from the group consisting of P, Sb, Si, Ge, Sn, B, Al, Ga, In, Ti, Zr, V and Nb ([0064]-[0065]). Accordingly, the subject matter of claims 17-18 & 20 is found to be obvious over the teachings of Brant and Kanno with claim 19 being found further obvious in view of Mochizuki.			Thus, in view of the foregoing, claims 17-20 stand rejected.                                                                                                                                                                                                       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (CN1937301A, as cited in the IDS mailed on 02/17/2020) teaches similarly teaches a solid electrolyte represented by AxByCzQh where A is Li, B can be Zn or Cd, C can be Ga and Q is S and wherein 1 < x < 10, 0 < y < 5, 0 < z < 5, 2 < h < 10.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727